Owen, J.
It is difficult to believe that counsel of the recognized ability of defendant’s attorneys can seriously urge upon this court a reversal of the order denying the application of the defendant to withdraw his plea of guilty. Their argument in that behalf seems to be based upon the decision of this court in Allen v. State, 183 Wis. 323, 197 N. W. 808, where it was held that an arrest under circumstances very similar to those under which the defendant was arrested was unlawful, and that liquor the possession of which was obtained in much the same manner was inadmissible in evidence against the defendant. However, it is not perceived that that case has any application here. We may grant that the arrest was unlawful and that the police officer who made the same would be responsible in a civil action for false imprisonment. We may also concede that the liquor thus obtained could not have been received in evidence against the defendant. But these concessions neither discredit nor impeach the action of the court in sentencing the defendant upon his plea of guilty. The defendant had a right to waive his preliminary examination and to plead guilty upon arraignment even though the State did not have in its possession evidence upon which he could have been convicted upon a trial.
In Sorenson v. State, 178 Wis. 197, 201, 188 N. W. 622, this court said:
“In a criminal case if a plea of guilty is understandingly entered by a sane adult defendant no -further trial than the *647proper pronouncement of a sentence is required. There is no issue to be tried, no need for a jury, nor for the waiver of a jury trial either orally or in writing, nor need the plea of guilty be in writing. The reception of such a plea and a lawful sentence thereon violates no guaranty of either our own or the federal constitution, but on the other hand constitutes due process of law. We deem it unnecessary to cite authorities to sustain the above elementary principles of criminal law.”
Neither is there anything unlawful about the reception of such plea because the defendant is not represented by counsel. “Every person sui juris who is charged with crime has a right to try his own case if he so desires. The constitution guarantees him the right to be heard by himself as well as by counsel.” Dietz v. State, 149 Wis. 462, 479, 136 N. W. 166.
The sentencing of an innocent person upon a plea of guilty is one thing, while the sentencing of a guilty person upon such a plea is quite another. The defendant makes no claim of innocence, but evidently takes the position that his application should be granted for the sole reason that the State does not have at hand legal proof of his guilt. He makes no claim that justice has not been done. Under such circumstances this court will not interfere with the action of the trial court in the absence of any violation of constitutional or lawful rights.
By the Court. — Order affirmed.